Case 1:17-cv-05967-NGG-VMS Document 65 Filed 10/24/18 Page 1 of 5 PageID #: 806



                                                                          October 24, 2018
              Honorable Vera M. Scanlon
              United States District Court
              Eastern District of New York
              225 Cadman Plaza East
              Brooklyn, NY 11201

                           Re:     Amadei, et al. v. Nielsen, et al., No. 17 Civ. 5967

              Dear Judge Scanlon:

              We represent Plaintiffs in the above-referenced matter, which concerns the
              unlawful post-flight detention and search at JFK Airport of passengers seeking
              to deplane a domestic flight (“Incident”). We write in response to Defendants’
              Motion to Stay Discovery (“Motion”), filed on October 19, 2018. See ECF No.
              61. For the reasons set forth below, Defendants’ Motion should be denied.

                                              BACKGROUND

              This is Defendants’ fourth successive motion to stay discovery. Defendants first
              moved to stay discovery on January 16, 2018. See ECF No. 20. This Court
              denied that request without prejudice on January 25. ECF No. 24 at 2.
              Defendants renewed their motion during a conference on February 9; Judge
              Garaufis denied the motion. Min. Entry, Feb. 12, 2018.

              On September 27, Defendants again moved for a stay, filing an 18-page brief
              addressed to Judge Garaufis that omitted that the parties were engaged in
              negotiations on the issues for which Defendants claimed undue burden,
              including, for one key issue, a structured negotiation schedule to which the
              parties had agreed. See ECF No. 56. This Court denied the motion “for failing to
              comply” with the Local and Individual Rules, see Min. Order, Oct. 4, 2018, and
              instead ordered the parties to confer in person within ten days and submit a joint
              letter by October 19, 2018. The Court also advanced the date of the status
              conference to October 25. Id.

              Since Defendants’ “renewed motion” was filed and denied, the parties have in
              fact come to agreement on several key issues and only failed to reach agreement
              as to another—the CBP Rule 30(b)(6) deposition—when Defendants decided
              they would not make any proposal as to scope and would instead refuse to
              produce a witness even for a recordkeeping deposition.

                                                 ARGUMENT

              The Court’s denial of Defendants’ motion to stay was not an invitation for
              Defendants to file yet another successive motion making the same arguments.
              This latest motion, too, is procedurally improper and makes no showing as to
              the good cause necessary for a stay. Far from assisting in the efficient resolution
Case 1:17-cv-05967-NGG-VMS Document 65 Filed 10/24/18 Page 2 of 5 PageID #: 807



 of this case—now in its second year—a stay of discovery would upend hours of scheduling
 negotiations, cut short Defendants’ production of documents in response to requests that have
 been pending for nearly nine months, and worsen the already-evident problem of fading
 memories resulting from Defendants’ delays.

                                  Defendants’ Motion Is Improper

 Defendants’ latest motion for a stay of discovery is an improper attempt at a fourth bite of the
 apple. Defendants renew this motion nine months after the Court twice denied their first request,
 with their only basis for renewal being that Plaintiffs are undertaking the very discovery
 permitted by this Court in January 2018 and reaffirmed repeatedly since then. Unlike when this
 Court denied Defendants’ first motion to stay discovery in January, see ECF No. 24, the Court
 did not state that Defendants could renew their most recent Motion. Instead, the Court laid out an
 alternative path to resolve the parties’ discovery disputes: it ordered the parties to confer in
 person regarding outstanding discovery issues within the following ten days; submit a joint letter
 outlining any remaining disputes by October 19; appear at a status conference on October 25 to
 address these issues; and conduct the agreed-upon depositions in the meantime. See Min. Order,
 Oct. 4, 2018. The Court’s instructions did not contemplate the filing of yet another motion to
 stay discovery that would needlessly consume the Court’s and parties’ time and resources. For
 this reason alone, the Court should deny the Motion.

                           Defendants Have Failed to Show Good Cause

 Setting aside the procedural defects in Defendants’ Motion, it fails to set forth the good cause
 required for granting a stay of discovery.

 First, Defendants repeat the unsupported assertions that they are entitled to dismissal on standing
 grounds and that discovery should therefore be stayed. For the reasons set forth in Plaintiffs’
 Opposition to Defendants’ Motion to Dismiss, ECF No. 33, Plaintiffs sufficiently allege standing
 to bring their constitutional and APA claims. The Court, moreover, has already ruled three times
 that discovery should proceed while the motion to dismiss is pending—rulings that Defendants
 appear simply unwilling to accept. Plaintiffs have propounded discovery that squarely addresses
 the evidentiary issues in this case, and, contrary to Defendants’ claim, the discovery taken thus
 far does not “confirm the nonexistence” of a policy authorizing the conduct at issue here. See
 Mot. at 1. Given Defendants’ refusal to produce a CBP witness as to recordkeeping practices,
 and the lack of Rule 30(b)(6) testimony on policies and procedures, any conclusion as to this
 central issue would be premature.

 Second, far from being overbroad and burdensome, Plaintiffs’ discovery requests are tailored and
 proportional to the two key issues in this case: (1) whether the search and seizure on February
 22, 2017, violated Plaintiffs’ constitutional rights, and (2) whether Defendants have policies or
 routine practices that pose a substantial risk of future violations. Defendants’ objections to the
 scope of these requests are meritless, and instead highlight their unwillingness to meaningfully
 participate in the discovery process and meet their obligations under the Federal Rules.1


 1
  Defendants’ suggestion that all constitutional claims against government actors in their official
 capacities are APA cases and thus subject to limited discovery under the APA is meritless. See


                                                  2
Case 1:17-cv-05967-NGG-VMS Document 65 Filed 10/24/18 Page 3 of 5 PageID #: 808



 For example, Defendants object to Plaintiffs’ Rule 30(b)(6) notice to CBP. But as explained in
 Plaintiffs’ Response in Opposition to Defendants’ October 12 Motion for a Protective Order,
 ECF No. 60, Defendants’ own conduct belies this objection. CBP failed to comply with the Rule
 30(b)(6) notice by refusing to produce a witness on the noticed date. Plaintiffs nonetheless
 agreed to negotiate in good faith with Defendants in an attempt to resolve their issues. Plaintiffs
 clarified the scope of the deposition topics, proposed a narrowing of topics, and even offered to
 forego some topics and sequence others to minimize duplicative testimony. Although counsel for
 Defendants initially represented that they would propose alternate language, they later refused to
 engage in the process altogether and instead moved for a protective order. Defendants’ refusal to
 negotiate in good faith leaves them without any valid basis to object to the deposition notice.2

 Defendants also object to the number and location of the remaining depositions. But these
 depositions are not only limited, they are plainly relevant to the key issues in the case.3
 Defendants’ assertions of burden ring hollow. For example, Defendants complain that deposing
 the California-based flight attendants “will require the government to incur travel, lodging, and
 transcription costs,” see Mot. at 3, without mentioning that Plaintiffs have offered to provide
 videoconference facilities for them in New York. The parties have since painstakingly negotiated
 a schedule that will permit Defendants to participate in seven depositions—three of the non-party
 flight attendants and all four California plaintiffs—over four days, in a single California trip.

 Defendants’ objection to the scope of document requests fares no better. Plaintiffs’ document
 requests are carefully targeted, pertaining to the Incident itself, the policies and routine practices
 relevant to the Incident, and one targeted request regarding a specific incident at a different
 airport. Even taking Defendants’ numbers at face value, the volume of documents in this matter
 pales in comparison to cases the government is accustomed to handling. The authority
 Defendants cite, moreover, merely underscores the appropriateness of the discovery Plaintiffs
 seek. The main case Defendants cite, Bethpage Water District v. Northrop Grumman Corp.,

 Mot. at 3. Defendants waived this argument because, even though discovery had been ongoing
 for months, they did not raise the argument until their October 12 Motion for a Protective Order.
 See Pls.’ Opp. at 2, ECF No. 60. Regardless, because Plaintiffs press independent constitutional
 claims that are not APA claims, they are entitled to discovery under the Rule 26 standard. See id.
 2
   Defendants are simply wrong that Plaintiffs’ Rule 30(b)(6) notice “seeks testimony in
 contravention of this Court’s ruling that discovery be limited to CBP policies implemented in
 New York.” Mot. at 3. As an initial matter, the Court’s ruling was addressed to the scope of
 document requests to CBP and not to discovery more broadly. See, e.g., May 1 Hr’g Tr. 20:5-14,
 ECF No. 42 (discussing the likely locations of relevant documents). In fact, the Court explicitly
 suggested that Plaintiffs may renew document requests related to identification checks outside of
 New York if a Rule 30(b)(6) deposition about recordkeeping provided additional information
 supporting those requests. See id. at 20:20-25, 23:2-24:15. Plaintiffs are entitled to elicit this
 testimony on any policies, practices, and standard operating procedures that apply within CBP.
 In addition, Plaintiffs are entitled to know whether the policies or procedures differ across points
 of entry, a limited inquiry that will illuminate how and where relevant policies apply.
 3
  Plaintiffs have deposed or seek to depose the four non-supervisory CBP and ICE officers and
 two supervisory CBP officers involved; the four flight attendants; the gate agent who relayed
 CBP’s instructions; and CBP’s JFK Port Director.


                                                   3
Case 1:17-cv-05967-NGG-VMS Document 65 Filed 10/24/18 Page 4 of 5 PageID #: 809



 involved a request for documents dated “from 1930 to the present,” totaling more than three
 million pages for review—over twenty times the volume Defendants complain of here. Compare
 Bethpage, No. 13-CV-6362, 2014 WL 6883529, at *3 (E.D.N.Y. Dec. 3, 2014) with Mot. at 3-4.
 Even so, the Court in Bethpage still allowed discovery relevant to the issues raised in the motion
 to dismiss. Nor have Defendants offered any proposals for further narrowing the document
 requests they assert are burdensome. In sum, Defendants have simply failed to support their
 assertions of burden or show that any burden is substantial enough to warrant a stay of discovery.

 Third, a stay of discovery would prejudice Plaintiffs. Plaintiffs have noticed depositions of key
 fact witnesses whose testimony has been difficult to schedule and will only become more so. For
 instance, one of the CBP officers who conducted the searches is now in training in Georgia. The
 parties have a firm date for his deposition, and rescheduling may not be feasible given the
 officer’s inflexible training schedule and the potential that he will be posted elsewhere in the
 United States or abroad. Likewise, Defendants and the non-party flight attendants have agreed to
 deposition dates that align with the witnesses’ flight schedules, which are set far in advance.

 Also significant is the prejudice to Plaintiffs that comes with fading memories. See Jan. 25 Hr’g
 Tr. 11:15-18, ECF No. 61-1 (“I agree with the plaintiff’s counsel that memories fade and that
 seems like a good reason to move ahead . . . .”). This concern has proven well-founded: key
 witnesses have already forgotten crucial details in the year and a half since the Incident. See, e.g.,
 Rivera Perez Dep. 88:17-24 (“Q. So did you discuss the plan for how you were going to identify
 the person on the plane? A. On the way—by the gate—I don’t remember. I don’t recall talking
 about the—what we were going to do at the gate. I don’t remember that well.”); Starr Dep.
 83:18-21 (“Q. Do you remember whether the [CBP] officer told you that they couldn’t help
 because it was a domestic flight? A. I don’t recall.”). Any further delay in conducting these
 depositions will unfairly prejudice Plaintiffs, especially with respect to the upcoming depositions
 of a CBP officer who conducted the search, the supervisory officer who authorized the search,
 and the Delta witnesses who conveyed CBP’s instructions to the passengers on Delta 1583. And
 unlike in the cases Defendants cite, Plaintiffs here have provided specific, relevant examples of
 how discovery delays have already prejudiced them. Cf., e.g., Bethpage, 2014 WL 6883529, at
 *3 (plaintiff’s argument that a stay would cause prejudice fell short because “it has not provided
 any specific examples of . . . witnesses whose memories may fade during the stay”).

 The prejudice outweighs any burden on Defendants here, especially given that the discovery
 delays are largely of Defendants’ own making. See Jan. 25 Order at 2, ECF No. 24 (observing
 that Defendants “failed to participate in the discovery preparation process without justification”
 and placing them “on notice that [they are] expected to participate in the litigation and comply
 with the Court’s orders”); Aug. 15 Order at 3, ECF No. 48 (directing, in response to Defendants’
 failure to complete production by the Court-ordered deadline, that Defendants “must dedicate
 sufficient resources to comply with discovery deadlines. The Defendants have been advised that
 they are expected to fully and actively participate in the litigation”); Aug. 15 Hr’g Tr. 24:8-9
 (expressing skepticism about Defendants’ failure to identify more than one CBP headquarters
 document custodian despite emails identifying over a dozen CBP employees with relevant
 knowledge—“But these are your documents so how do you not know about these people?”).

 These efforts to obstruct the Court-ordered discovery process will continue to prejudice Plaintiffs
 and should not be countenanced. The Court should deny Defendants’ Motion to Stay Discovery.


                                                   4
Case 1:17-cv-05967-NGG-VMS Document 65 Filed 10/24/18 Page 5 of 5 PageID #: 810




                                                Respectfully submitted,


                                                   /s/ Hugh Handeyside
                                                __________________________
                                                Hugh Handeyside

 Cc: All Counsel (by ECF)                       Counsel for Plaintiffs




                                      5
